Citation Nr: 0839954	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for nephropathy, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision.

The veteran's February 2005 and June 2005 VA examination 
reports note that the veteran has had hypertension since 
1983, which was during the veteran's active service.  The 
Board construes these references as a claim for entitlement 
to service connection for hypertension, and the claim is 
accordingly REFERRED to the RO for appropriate action.  


FINDING OF FACT

VA physicians have linked the veteran's nephropathic symptoms 
to diabetes, which were observed to have a simultaneous 
onset.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the 
criteria for service connection for nephropathy have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  
Secondary service connection may be granted for a disability 
which is proximately due to, or the result of, a service-
connected disorder.  38 C.F.R. § 3.310(a).

The veteran's service medical records are void of any 
treatment for or diagnosis of nephropathy.  However, the 
veteran's VA examination reports reflect a current diagnosis 
of nephropathy, which was initially noted when the veteran 
underwent a VA diabetes mellitus examination in February 2005 
in conjunction with his increased rating claim for his 
service-connected diabetes mellitus.  In the corresponding 
examination report, the examiner states that the veteran had 
nephropathic symptoms, including urine positive for 
proteinuria and micro albuminuria, which were "most likely 
related to long-standing hypertension and type II diabetes."  
The RO construed this as a service connection claim for 
nephropathy secondary to the veteran's service-connected 
diabetes mellitus and subsequently requested a VA examiner's 
medical opinion to clarify the etiology of the veteran's 
nephropathy.  The examiner confirmed that the veteran did 
indeed have nephropathy, noting that the presence of 
proteinuria since 2002 was indicative of nephropathy.  The 
examiner further stated that the presence of proteinuria was 
concurrent with the first record of his elevated blood 
glucose in 2002, which triggered his diabetes mellitus 
diagnosis.  

The veteran was not diagnosed with or treated for nephropathy 
in service; therefore, direct service connection for 
nephropathy is not warranted.  However, as stated above, 
service connection for this condition may be established on a 
secondary basis if it is shown to be attributable to a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
After careful consideration of all of the evidence and 
resolving all reasonable doubt in favor of the veteran, the 
Board concludes that the veteran's nephropathy is 
attributable to his service-connected diabetes mellitus based 
on the examiner's observation that the conditions appear to 
have had a simultaneous onset, and the first examiner's 
comment the veteran's relevant symptoms were related to 
diabetes (among other things).  Accordingly, service 
connection for nephropathy is granted.
II.  Duties to Notify and Assist

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary, as any 
potential failure of VA in fulfilling these duties is 
harmless error.


ORDER

Service connection for nephropathy is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


